—Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered December 14, 1992, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant, who pleaded guilty to one count of criminal sale of a controlled substance in the third degree following his arrest for selling cocaine to undercover police officers, argues that County Court erred in not granting his motion to suppress identification testimony. In our view, this motion was properly denied. While County Court erred in finding that the photographic identifications by the law enforcement personnel were confirmatory in nature, the fact remains that the photo array was properly conducted and not impermissibly suggestive. Further, we agree that there was an independent basis for an in-court identification of defendant.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.